Citation Nr: 1733533	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  08-13 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ulnar nerve involvement, and if so, whether service connection is warranted for the same.

2.  Entitlement to service connection for heroin addiction.

3.  Entitlement to service connection for brain damage.

4.  Entitlement to an effective date earlier than October 19, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) with dysthymia.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to October 1971, with service in the Republic of Vietnam from May 1970 to September 1971.  The Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal with 1 Campaign Star, among other decorations. 

This case comes before the Board of Veterans' Appeals (the Board) from August 2007, September 2008, and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in March 2017.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are outstanding treatment records.  Several VA medical records contained within a January 24, 2014 CAPRI document on VBMS indicate that non-VA medical records had been scanned into VistA Imaging; however, the referenced records do not appear to have been associated with the Veteran's claims file.  The following are dates on which these records were scanned into VistA Imaging: November 14, 2011; November 24, 2011; May 29, 2012; May 30, 2012; January 16, 2013; April 16, 2013; April 24, 2013; June 22, 2013; July 29, 2013; July 30, 2013; and September 12, 2013.  As these records could pertain to the Veteran's claims, they should be associated with the claims file.

Further, the Veteran stated he was referred to the Bureau of Vocational Rehabilitation for employment training, and worked with a case officer.  See June 2010 statement and March 2017 Hearing Transcript, pg. 18.  Although the Veteran submitted a Vocational Rehabilitation Report and Psychology Report, it is not clear whether all records pertaining to the Veteran from the Bureau of Vocational Rehabilitation have been obtained.  As these records would be relevant to his TDIU claim, the AOJ should attempt to obtain them.  

The Veteran has not been afforded a VA examination for his claimed heroin addiction.  Generally, no compensation shall be paid for a disability if the disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs; however, a veteran is not precluded from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See 38 U.S.C.A. § 1110 (West 2014); see also Allen v. Principi, 237 F. 3d 1368, 1375 (Fed. Cir. 2001).

The Veteran has asserted that his heroin addiction is directly related to service; alternatively, he contends that it is the result of his service-connected PTSD.  See March 2007 statement and March 2017 Hearing Transcript, pg. 16.  Further, the Veteran reported that his treating VA psychologist, Dr. T. M., told him that his heroin use was related to his service-connected PTSD.  See March 2017 Hearing Transcript, pg. 16.  Based on these facts and the guidance set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006), an opinion should be obtained on whether the Veteran's heroin addiction is caused or aggravated by his service-connected PTSD.  

The Veteran contends that his brain damage and left ulnar nerve involvement disabilities are the result of his heroin addiction.  As the outcome of those claims is dependent on the medical opinion requested above, no further action is warranted at this time.  If on remand a physician renders a positive nexus opinion indicating the Veteran's heroin addiction is related to his PTSD with dysthymia, the AOJ should perform any necessary development regarding these claims.

Finally, the Veteran seeks entitlement to TDIU.  A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is service-connected for PTSD with dysthymia, rated 50 percent disabling from October 19, 2009 and 70 percent disabling thereafter; and diabetes mellitus, rated 10 percent disabling from September 16, 2010.  The Veteran has a combined disability evaluation of 60 percent prior to November 14, 2011, and 70 disabling thereafter.  See 38 C.F.R. § 4.25 (2016).  As such, the Veteran satisfies the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2016) for a TDIU from November 14, 2011.  

However, additional development is necessary regarding whether the Veteran's service-connected disabilities alone preclude him from substantially gainful employment.  The March 2010 vocational rehabilitation report indicated the Veteran was physically and emotionally precluded from gainful employment; however, in making that determination the clinician considered nonservice-connected disabilities, including hepatitis and liver disease.  Additionally, the April 2012 VA PTSD disability benefits questionnaire indicated that the Veteran was unable to sustain employment in large part due to his past incarcerations.  As the focus is limited to whether service-connected disabilities alone preclude substantially gainful employment, remand for an addendum addressing this question is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from January 2014 to the present, as well as any non-VA treatment records that were scanned into VistA Imaging from the following dates: November 14, 2011; November 24, 2011; May 29, 2012; May 30, 2012; January 16, 2013; April 16, 2013; April 24, 2013; June 22, 2013; July 29, 2013; July 30, 2013; and September 12, 2013.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Request from the Ohio Rehabilitation Services Commission Bureau of Vocational Rehabilitation any and all records pertinent to the Veteran's vocational rehabilitation claim(s), as well as any and all medical records relied upon concerning such claims.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3.  Next, forward the Veteran's claims file to an appropriate physician for an opinion regarding the Veteran's heroin addiction.  If the physician determines that an examination is necessary to answer the inquiries below, one should be provided.

Based on evaluation of the Veteran, the physician is asked to respond to the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heroin addiction was caused by his service-connected PTSD with dysthymia.

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heroin addiction is aggravated (chronically worsened) by his service-connected PTSD with dysthymia.

Additionally, the examiner should review the Veteran's claims file in conjunction with the examination, to include evidence regarding the Veteran's education, training, and work history, and comment on the functional impairment caused by service-connected PTSD with dysthymia and diabetes mellitus, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  If the physician renders a positive nexus opinion regarding the Veteran's heroin addiction, undertake any necessary development regarding the Veteran's service connection claims for brain damage and left ulnar nerve involvement.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


